F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                          JUL 3 2001
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk


ROBERT G. STEFFEN,

          Plaintiff-Appellant,

and

DAN HENRY TIJERINA,

          Plaintiff,

v.                                                      No. 01-4064
                                                     (District of Utah)
OFFENDER MANAGEMENT                              (D.C. No. 2:00-CV-539 B)
REVIEW COMMITTEE; DAVID
BRADBURY, Captain; DALE
WHITNEY, Lieutenant; GAYLA
WHITNEY, Caseworker; HANK
GALETKA, Warden; ANNABELLE
JACKERELL, Assistant Warden;
MEREDITH JOHNSON, Caseworker;
FNU CORSI, Lieutenant,

          Defendants-Appellees.




                             ORDER AND JUDGMENT *




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Before HENRY, BRISCOE, and MURPHY, Circuit Judges.


      After examining appellant’s brief and the appellate record, this court has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Proceeding pro se, Robert G. Steffen, appeals the district court’s dismissal

of the civil rights complaint he brought pursuant to 42 U.S.C. § 1983. Steffen’s

complaint contained allegations that defendants, while acting under the color of

state law, had deprived him of his constitutional rights in violation of the First

and Fifth Amendments.

      Steffen filed his § 1983 complaint on July 10, 2000. On February 6, 2001,

the district court ordered Steffen to complete a certified statement that he had

fully completed all administrative remedies available to him on all claims alleged

in his complaint. Steffen was given thirty days to submit the certified statement

to the district court. As of March 20, 2001, Steffen had not complied with the

court’s order and had not submitted the required certified statement. Accordingly,

the district court dismissed Steffen’s complaint without prejudice for failure to

exhaust his administrative remedies. See 42 U.S.C. § 1997e(a) (“No action shall

be brought with respect to prison conditions under section 1983 of this title, or

any other Federal law, by a prisoner confined in any jail, prison, or other

                                         -2-
correctional facility until such administrative remedies as are available are

exhausted.”)

       In his appellate brief, Steffen summarily reiterates the claims set forth in

his complaint. Steffen offers no argument that the district court’s conclusion

regarding the exhaustion of his administrative remedies is erroneous. This court

finds no reversible error in the district court’s order. Upon review of Steffen’s

appellate brief and de novo review of the entire record on appeal, this court

affirms the district court’s dismissal of Steffen’s complaint for substantially

those reasons set forth in the district court’s order dated March 20, 2001.

       Steffen has also filed with this court a motion styled, “Motion Requesting

Federal Protection.” Because the claims contained in that motion have not yet

been presented to the district court, the motion is   denied .

                                           ENTERED FOR THE COURT



                                           Michael R. Murphy
                                           Circuit Judge




                                             -3-